Citation Nr: 1435731	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $14,542.00.  


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1979.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which denied the appellant's waiver request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the appellant was scheduled for a videoconference hearing before the Board.  In a November 2013 letter to VA, the appellant requested that her hearing be rescheduled due to the unavailability of her attorney on the scheduled date.  It does not appear that another videoconference hearing was scheduled.  

Inasmuch as videoconference hearings are scheduled by the Regional Office (RO), this case must be returned to the Chicago RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the desired videoconference hearing in accordance with the docket number of her appeal.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


